19-10747-shl       Doc 129        Filed 07/15/19       Entered 07/15/19 17:43:28       Main Document
                                                      Pg 1 of 3


Evan J. Zucker
BLANK ROME LLP
1271 Avenue of the Americas
New York, New York 10020
Telephone:     (212) 885-5000
Facsimile:     (212) 885-5001

Attorneys for Blank Rome LLP

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------- x
In re:                                                           :    Chapter 11
                                                                 :
JEFFREY LEW LIDDLE,                                              :    Case No. 19-10747 (SHL)
                                                                 :
                                    Debtor.                      :
                                                                 :
---------------------------------------------------------------- x

        NOTICE OF APPEARANCE AND REQUEST FOR SERVICE OF NOTICES

         PLEASE TAKE NOTICE that Blank Rome LLP hereby enters its appearance, pursuant

to section 1109(b) of chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”)

and Rule 9010(b) of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), on

behalf of Blank Rome LLP (“Blank Rome”).                       The undersigned attorneys hereby request,

pursuant to Bankruptcy Rules 2002, 9007, and 9010, and Bankruptcy Code sections 342 and

1109(b), that copies of all notices and pleadings given or filed in the above-captioned cases (the

“Cases”) and all related proceedings be given and served upon the following persons at the

addresses, facsimile numbers, or electronic mail addresses set forth below:1




1
 Blank Rome requests that the mailing and email addresses set forth below replace the following addresses
currently reflected on the Debtor’s service lists: Blank Rome LLP (Finance Dept.), One Logan Square, 130
North 18th Street, Philadelphia, PA 19103-2757, dmbrown@blankrome.com.


                                                                                        018599.01489/121341819v.1
19-10747-shl     Doc 129      Filed 07/15/19      Entered 07/15/19 17:43:28     Main Document
                                                 Pg 2 of 3


            Samuel H. Becker, Esq.                              Evan J. Zucker, Esq.
            BLANK ROME LLP                                    BLANK ROME LLP
              One Logan Square                             1271 Avenue of the Americas
             130 North 18th Street                         New York, New York 10020
       Philadelphia, Pennsylvania 19103                     Telephone: (212) 885-5000
          Telephone: (215) 569-5500                         Facsimile: (212) 885-5001
          Facsimile: (215) 569-5555                      Email: EZucker@BlankRome.com
       Email: Becker@BlankRome.com

       PLEASE TAKE FURTHER NOTICE that, pursuant to Bankruptcy Rule 2002, the

undersigned counsel hereby requests copies of all papers including, without limitation, all

motions, notices, applications, orders, reports, legal memoranda, exhibits and all other papers

which are filed with the Court or served upon any party. All copies should be sent to the above-

listed counsel by electronic mail and/or by mail to the addresses appearing above.

       PLEASE TAKE FURTHER NOTICE that this request includes not only the notices and

papers referred to in the Bankruptcy Code and Bankruptcy Rules, but also includes, without

limitation, orders and notices of any petition, pleading, complaint, hearing, application, motion,

request or demand, whether formal or informal, written or oral, or whether made by mail, email,

hand delivery, telephone, facsimile, or otherwise which affect or seek to affect in any way the

rights or interests of any party in the Cases.

       PLEASE TAKE FURTHER NOTICE that this request pursuant to Bankruptcy Rule

2002 shall not be deemed or construed to be a submission by Blank Rome to the jurisdiction or

power of this Court or a waiver of any substantive or procedural rights of Blank Rome, including

without limitation, to: (a) have the District Court withdraw the reference in any matter subject to

mandatory or discretionary withdrawal; (b) have final orders in non-core matters entered only

after de novo review by the District Court; (c) a trial by jury in any proceeding so triable in the

Cases or any case, controversy, or proceeding related to the Cases; (d) require that where any

adversary proceeding is to be initiated against Blank Rome in these Cases or any related case or


                                                   2
                                                                                  018599.01489/121341819v.1
19-10747-shl    Doc 129     Filed 07/15/19    Entered 07/15/19 17:43:28       Main Document
                                             Pg 3 of 3


where any proceeding is to be initiated by complaint against Blank Rome under applicable non-

bankruptcy law, service shall be made on Blank Rome in accordance with applicable Bankruptcy

Rules, Federal Rules of Civil Procedure and applicable non-bankruptcy law, and that service

upon undersigned counsel is insufficient for such purposes; or (e) any other rights, claims,

actions, defenses, setoffs or recoupments to which Blank Rome is or may be entitled in law or at

equity, all of which rights, claims, actions, defenses, setoffs or recoupments Blank Rome

expressly reserves.

                                             BLANK ROME LLP

Dated: July 15, 2019                By:       /s Evan J. Zucker
                                             Evan J. Zucker
                                             1271 Avenue of the Americas
                                             New York, New York 10020
                                             Telephone:     (212) 885-5000
                                             Facsimile:     (212) 885-5001
                                             Email:         EZucker@BlankRome.com

                                             Attorneys for Blank Rome LLP




                                               3
                                                                               018599.01489/121341819v.1
